DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s amendment filed on September 2, 2022 is acknowledged. Accordingly claims 1-20 remain pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Brisebois et al (hereinafter “Brisebois”) U.S. Patent No. 9,641,555 B1 in view of Freedman et al (hereinafter “Freedman”) U.S. Patent Application Publication No. 2004/0249650 A1 and further in view of Bhatia et al (hereinafter “Bhatia”) U.S. Patent Application Publication No. 202/0104697 A1

As per claim 1, 9 and 16, Brisebois discloses a system for event detection and mitigation using game theoretical event sequence analysis, comprising: 
one or more computer processors (see fig. 11); 
a memory (see fig. 11); and 
a processing module stored in the memory, executable by the one or more computer processors and configured to: 
extract interaction data from one or more data sources ( col. 1, lines 15-21, which discloses that “This disclosure describes several non-limiting examples of processes for collecting information or data from multiple sources and analyzing the information to classify the data and to extract or determine additional information based on the collected data.”); 
wherein the interaction data comprises transaction data, appointment data, IVR interaction data, and exposure data;
analyze the interaction data to identify one or more exposure event sequences caused one or more exposures (col. 6, lines 40-54, which discloses that “In certain embodiments, the content-exposure analysis system 127 can project, track, and analyze exposure events related to communications and other content collected from the internal data sources 120 and/or the external data sources 122. An exposure event can be, for example, an event whose occurrence would result in content being exposed to one or more additional users.”); 
store the one or more exposure event sequences in look-up libraries (col. 36, lines 53 -col. 37, line 5, which discloses that “At block 1506, the exposure tracking module 1133 stores information related to the exposure event in the exposures repository 1141. The stored information can include, for example, an identifier for the exposure event, a date and time at which the exposure event occurred, an identifier for the particular content that was exposed, a scope of exposure, combinations of same and/or the like.”); 
model a game by mapping one or more interactions associated with the interaction data (col. 28, lines 50-67, which discloses that “As described in greater detail below, the content-exposure analysis system 127 can intract with the client 1114 to anticipate and monitor exposure events initiated on the client 1114.”); 
input the one or more exposure event sequences to a neural network; 
cause the neural network to train itself via reinforcement learning, wherein the neural network trains itself based on playing the game against itself as an unauthorized user;
continuously monitor real-time interaction streams (col. 28, lines 50-67, which discloses that “As described in greater detail below, the content-exposure analysis system 127 can interact with the client 1114 to anticipate and monitor exposure events initiated on the client 1114.”); 
identify at least one real-time interaction request based on continuously monitoring the real-time interaction streams (col. 31, lines 39-45, which discloses that “In certain embodiments, the data request module 1147 can be a hardware and/or software module operable to request exposure information related to particular content from the content-exposure analysis system 127. The data request module 1147 can transmit the requests, for example, to the data access system 1137. Each request can include or identify fingerprints of one or more content items to which the request pertains.”); 
map the at least one real-time interaction request onto the game (col. 31, lines 39-45, which discloses that “Each request can include or identify fingerprints of one or more content items to which the request pertains.”); and 
play the game, via a neural network, to generate an output associated with the at least one real-time interaction request (col. 42, lines 29-39, which discloses that “More particularly, the presentation module 1149 can generate the interactive heat map 1900 based on an output of the event-density analysis module 1151. In the illustrated embodiment, the interactive heat map 1900 indicates time densities of exposure events for content items 1904. As shown, the time densities are arranged over a timeline, or time period.”).
What Brisebois does not explicitly teach is:
wherein the interaction data comprises transaction data, appointment data, IVR interaction data, and exposure data;
cause the neural network to train itself via reinforcement learning, wherein the neural network trains itself based on playing the game against itself as an unauthorized user;
Freedman discloses the system:
wherein the interaction data comprises transaction data, appointment data, IVR interaction data, and exposure data (0009, which discloses that “A major portion of the interaction between a modern business and its customers are conducted via the Call Center or Contact Center. Interactions with the business' customers and prospects take the form of telephone and additional media such as e-mail, web chat, collaborative browsing, shared whiteboards, Voice over IP (VoIP) and the like.”; 0014, which discloses that “The interaction is a communication unit through which content is passed or exchanged. The interaction can be a telephone conversation, audio, video, voice over IP, data packets, screen events, e-mails, chat messages, text, surveys' results, quality management forms results, collaborative browsing results or sessions, e-mail messages or any coded data,…”);
Freedmand and/or Bhatia discloses the system comprising:
cause the neural network to train itself via reinforcement learning, wherein the neural network trains itself based on playing the game against itself as an unauthorized user (0055, which discloses that “Still referring to FIG. 8 at step 204 a database containing a plurality of recorded past interactions is addressed and at step 205 each recorded session is analyzed for the emotional state of the caller. At step 206 each recorded session extracted from the database and its associated emotional analysis from step 205 are fed into a learning function, such as a neural network, The learning function adjusts itself to yield in its output the matching emotional analysis.”; Bhatia: 0102, which discloses that “As mentioned above, the user embeddings system 104 trains the interaction-to-vector neural network 400 in a semi-supervised manner. In particular, the user embeddings system 104 is inhibited from employing a supervised method because the user interaction data is not labeled and the uniqueness of user interactions with content items prevents labels from denoting these interactions. On the other hand, the user embeddings system 104 is inhibited from employing an unsupervised method because the irregular and imbalanced user interaction data prevent the neural network to train itself (e.g., convergence does not occur).”);
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Brisebois and incorporate a system  wherein the interaction data comprises transaction data, appointment data, IVR interaction data, and exposure data; cause the neural network to train itself via reinforcement learning, wherein the neural network trains itself based on playing the game against itself as an unauthorized user in view of the teachings of Freedman and/or Bhatia in order to enhance transaction prediction.

As per claims 2 and 10, Brisebois further discloses the system, wherein the processing module is further configured to model the game based on: 
mapping one or more states associated with the one or more interactions (col. 42, lines 29-65); 
mapping one or more state transitions associated with the one or more interactions (col. 42, lines 29-65); and 
mapping one or more exposures associated with each of the one or more states (col. 42, lines 29-65).

As per claims 3, 11 and 17, Brisebois further discloses the system, wherein the processing module is further configured to prune the one or more exposure event sequences (col. 6, lines 26-39); and 
update the look-up libraries with pruned one or more exposure event sequences (col. 13, lines 5-30).

As per claims 4, 12 and 18, Brisebois further discloses the system, wherein the processing module is further configured to: 
input the pruned one or more exposure event sequences to the neural network (col. 10, lines 18-39). 

As per claims 5, 13 and 19, Brisebois further discloses the system, wherein the processing module is further configured to dynamically prune the pruned one or more exposure event sequences based on real-time interaction data that is extracted from the real-time interaction streams (col. 6, lines 26-39); and
update the look-up libraries with dynamically pruned one or more exposure event sequences, wherein the dynamically pruned one or more exposure event sequences used by the neural network to train itself (col. 6, lines 26-39; col. 10, lines 18-39).

As per claims 6 and 14, Brisebois further discloses the system, wherein the processing module is further configured to play the game to generate the output by:
identifying one or more possible paths associated with the at least one real-time interaction (col. 31, lines 39-45); and
determining one or more possible outcomes for each of the one or more possible paths associated with the at least one real-time interaction (col. 31, lines 39-45).

As per claims 7, 15 and 20, Brisebois further discloses the system, wherein the processing module is further configured to generate the output based on balancing unauthorized user gain and authorized user denials (col. 4, lines 29-50).

As per claim 8, Brisebois further discloses the system, wherein the processing module is further configured to generate the output based on one or more policies associated with an entity (col. 42, lines 29-39).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        October 28, 2022